DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 02/24/2022.
Claim(s) 1-5, 7-12, and 14 is/are currently presenting for examination.
Claim(s) 1 and 8 is/are independent claim(s).
Claim(s) 1-5, 7-12, and 14 is/are rejected.
This action has been made NON-FINAL.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: the acronym “SFN#0” is not defined in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20200107297_A1_Wang (hereinafter, called "Wang-97") in view of non-patent literature (3GPP TSG RAN WG1 Meeting #89, R1-1707303), (hereinafter, called "NPL-03"), and US_20200178215_A1_Wang (hereinafter, called "Wang-15").
Regarding claim 1, Wang discloses a method performed by a first node (Wang figure 3. The UE is corresponding to the claimed “first node”), the method comprising: sensing on a resource pool shared by a group of nodes (Wang figure 1, UEs 201-203) for sidelink communications (Wang figure 3 step S301); and transmitting a report related to the shared resource pool to a second node (Wang figure 3 step S302. The base station/eNB is corresponding to the claimed “second node”), wherein the second node is outside the group of nodes (Wang figures 1 and 3, the base station/eNB does not belong to the groups of UEs 201-203) and schedules sidelink communication resources for at least one node of the group of nodes based on the report (Wang figure 6 steps ST106-ST108), but does not explicitly disclose wherein the report includes information about: at least one available or unavailable resource in the shared resource pool and time domain information for the reported resource, and wherein the time domain information includes values of T1 and/or T2 for determining a time domain window {n+T1, n+T2} in which the reported available or unavailable resources locates, where n is a sub-frame on which the report is transmitted, or n is subframe#0 of SFN#0.
NPL-03 discloses wherein the report includes information about: at least one available or unavailable resource in the shared resource pool and time domain information for the reported resource (NPL-03, page 2, 3rd paragraph, “…mode-3 UE can report the S-RSSI power measurements for the certain time interval (set of resources), e.g. resource selection window... In order to reduce overhead, the mode-3 UE can report the set of candidate resources for selection, e.g. resources with received power below certain S-RSSI or PSSCH-RSRP threshold… Alternatively, UE can report information about resources that should not be assigned by eNB…”), but does not explicitly discloses wherein the time domain information includes values of T1 and/or T2 for determining a time domain window {n+T1, n+T2} in which the reported available or unavailable resources locates, where n is a sub-frame on which the report is transmitted, or n is subframe#0 of SFN#0.
Wang discloses wherein the time domain information includes values of T1 and/or T2 for determining a time domain window {n+T1, n+T2} in which the reported available or unavailable resources locates, where n is a sub-frame on which the report is transmitted, or n is subframe#0 of SFN#0 (Wang paragraph 77, “…when the service data of the higher layer arrives at the physical layer in a subframe n, the physical layer selects a candidate resource from a time-frequency resource corresponding to a time interval [n+T1, n+T2] and reports the candidate resource to the higher layer, and the higher layer selects the required resource from the candidate resource to perform service transmission. Time resource parameters T1 and T2 meet: T1<4 ms and 20 ms<T2<100 ms…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of NPL-03’s the mode-3 UE can collect and report additional information about radio-environment, and Wnag-15’s the physical layer of the mode 4 terminal selects a candidate resource from a time-frequency resource corresponding to a time interval [n+T1, n+T2] and reports the candidate resource to the higher layer in Wang-97’s system to avoid collisions and select less congested resources. This method for improving the system of Wang-97 was within the ordinary ability of one of ordinary skill in the art based on the teachings of NPL-03 and Wnag-15. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang-97, NPL-03 and Wnag-15 to obtain the invention as specified in claim 1.

Regarding claim 2, Wang-97, NPL-03 and Wnag-15 disclose the method of claim 1, and Wang-97 further discloses further comprising receiving configuration information from the second node (Wang-97 figure 6 step ST102), wherein the configuration information includes at least one of: resource pool configuration information and report configuration information (Wang-97 figure 6 step ST102, resource pool configuration).
Regarding claim 4, Wang-97, NPL-03 and Wnag-15 disclose the method of claim 1, and Wang-97 further discloses wherein: the report is transmitted via RRC dedicated signaling which includes at least one of: assistance information of a UE (user equipment), sidelink UE information of a UE, and a measurement report message; the report is transmitted via media access control (MAC) control element (CE); or the report is transmitted periodically or triggered by an event (Wang-97 paragraph 73, “According to an embodiment of the present disclosure, in the wireless communication method 30 as shown in FIG. 3, the at least part of the selected candidate resources may be reported by Physical Uplink Control Channel (PUCCH), in Media Access Control (MAC) layer or by RRC…”). 

Regarding claim 5, Wang-97, NPL-03 and Wnag-15 disclose the method of claim 1, and Wang-97 further discloses further comprising: selecting or reselecting resources for sidelink communications based on the sensing on the shared resource pool (Wang-97 figure 6 step ST104-ST108), wherein the report includes information of one or more resources reserved by the first node for at least one of: initial transmission and retransmission (Wang-97 paragraph 53 “comprise reporting at least one of recommended MCS, PRB number, retransmission number and power associated with the reported candidate resources to the base station”, and paragraphs 56-57)

Regarding claim 7, Wang-97, NPL-03 and Wnag-15 disclose the method of claim 1, and Wang-15 further discloses wherein: the values of T1 and T2 are determined based on at least one of: pre-definition, a configuration by the second node, and a configuration by the first node (Wang-15 paragraph 78, “…it is currently stipulated that values of T1 and T2 are determined by a terminal on the basis of satisfying the foregoing constrain conditions…”). 
Regarding claim 8, Wang-97, NPL-03 and Wnag-15 disclose the limitations as set forth in claim 1.
Regarding claim 9, Wang-97, NPL-03 and Wnag-15 disclose the limitations as set forth in claim 2.
Regarding claim 11, Wang-97, NPL-03 and Wnag-15 disclose the limitations as set forth in claim 4
Regarding claim 12, Wang-97, NPL-03 and Wnag-15 disclose the limitations as set forth in claim 5.
Regarding claim 14, Wang-97, NPL-03 and Wnag-15 disclose the limitations as set forth in claim 7.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20200107297_A1_Wang (hereinafter, called "Wang-97") in view of non-patent literature (3GPP TSG RAN WG1 Meeting #89, R1-1707303), (hereinafter, called "NPL-03"), US_20200178215_A1_Wang (hereinafter, called "Wang-15"), US_20190357154_A1_Zeng, and US_20160353397_A1_Jung.
Regarding claim 3, Wang-97, NPL-03 and Wnag-15 disclose the method of claim 2, but do not explicitly disclose wherein: the resource pool configuration information includes at least one of: one or more node types that can use the resource pool, whether the resource pool can be used by nodes in radio resource control (RRC) IDLE mode, whether the resource pool can be used by nodes in RRC CONNECTED mode, whether the resource pool can be used by nodes using dynamic scheduling scheme, whether the resource pool can be used by nodes using semi-persistent scheduling (SPS) scheme, whether the resource pool is a shared resource pool, and which release version of nodes can use the resource pool; and the report configuration information includes at least one of: report indication for indicating one or more nodes requested to report information related to the shared resource pool, report indication for indicating one or more nodes allowed to report information related to the shared resource pool, one or more node types that are requested to report information related to the shared resource pool, one or more node types that are allowed to report information related to the shared resource pool, a period of the report, time domain information of resources in the shared resource pool that need to be reported, and information type to be included in the report.
Zeng discloses wherein: the resource pool configuration information includes at least one of: one or more node types that can use the resource pool, whether the resource pool can be used by nodes in radio resource control (RRC) IDLE mode, whether the resource pool can be used by nodes in RRC CONNECTED mode, whether the resource pool can be used by nodes using dynamic scheduling scheme, whether the resource pool can be used by nodes using semi-persistent scheduling (SPS) scheme, whether the resource pool is a shared resource pool, and which release version of nodes can use the resource pool (Zeng paragraph 130, “…the information indicating whether the first-type terminal and the second-type terminal share a same resource pool may be included in the resource multiplexing information… the resource pool configuration includes the resource multiplexing information…”); but does not explicitly discloses the report configuration information includes at least one of: report indication for indicating one or more nodes requested to report information related to the shared resource pool, report indication for indicating one or more nodes allowed to report information related to the shared resource pool, one or more node types that are requested to report information related to the shared resource pool, one or more node types that are allowed to report information related to the shared resource pool, a period of the report, time domain information of resources in the shared resource pool that need to be reported, and information type to be included in the report.
Jung discloses the report configuration information includes at least one of: report indication for indicating one or more nodes requested to report information related to the shared resource pool, report indication for indicating one or more nodes allowed to report information related to the shared resource pool, one or more node types that are requested to report information related to the shared resource pool, one or more node types that are allowed to report information related to the shared resource pool, a period of the report, time domain information of resources in the shared resource pool that need to be reported, and information type to be included in the report (Jung paragraph 288, “…The periodic reporting configuration may include period information about periodic reporting. The periodic reporting configuration may provide a time period. UE may consider that a specific event has been satisfied only when the specific event continues to be satisfied during the time corresponding to a time period”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zeng’s the resource pool configuration can include information indicating whether the first-type terminal and the second-type terminal share a same resource pool, and Jung’s the periodic reporting configuration may include period information about periodic reporting in Wang-97, NPL-03 and Wnag-15’s system to let the terminal control the transmit power for reducing the interference (Zeng paragraph 134), and to instruct the terminal when should transmit the report. This method for improving the system of Wang-97, NPL-03 and Wnag-15was within the ordinary ability of one of ordinary skill in the art based on the teachings of NPL-03 and Wnag-15. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang-97, NPL-03, Wnag-15, Zeng, and Jung to obtain the invention as specified in claim 3.
Regarding claim 10, Wang-97, NPL-03, Wnag-15, Zeng, and Jung disclose the limitations as set forth in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEIBIN HUANG/Examiner, Art Unit 2471